DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. 2020/0116479 in view of Nervino 10,945,388.
In regards to claims 1 and 11 Shearer discloses in claims 1-20 all features of the claimed invention, but for water at two different depths to adjust the implement. 
1.  A system for monitoring operational parameters associated with a tillage 
implement during the performance of a. field operation, the system comprising: 
a tillage implement frame including a forward end and an aft end;  a plurality 
of ground engaging tools coupled to the frame and configured to engage the soil 
to perform a tillage operation as the tillage implement is moved across a field 
in a direction of travel;  a first sensor coupled to the frame at a location 
forward of a first ground engaging tool of the plurality of ground engaging 
tools relative to the direction of travel, the first sensor configured to 
detect data indicative of a first distance between the frame at the location 
forward of the first ground engaging tool and a soil surface of the field prior 

coupled to the frame a location aft of the first ground engaging tool relative 
to the direction of travel, the second sensor configured to detect data 
indicative of a second distance between the frame at the location aft of the 
first ground engaging tool and the soil surface of the field following 
engagement of the soil by the first ground engaging tool;  and a controller 
communicatively coupled to the first and second sensors, the controller being 
configured to: determine the first and second distances based on data received 
from the first and second sensors, respectively;  determine a change in a soil 
density of the soil caused by engagement of the soil by the first ground 
engaging tool based on the determined first and second distances as the 
implement is being moved across the field;  and determine a penetration depth 
of the first ground engaging tool within the soil based at least in part on the 
determined change in the soil density. 
 
2.  The system of claim 1, wherein each of the first and second sensors 
corresponds to at least one of a radio detection and ranging (RADAR) sensor, a 
light detection and ranging (LIDAR) sensor, or an ultrasonic sensor. 
 
3.  The system of claim 1, wherein the controller is further configured to 
determine the penetration depth of the first ground engaging tool based on at 
least one of soil moisture, soil type, or residue coverage. 
 
4.  The system of claim 1, wherein the controller is further configured to 

outside of a predetermined penetration depth range. 
 
5.  The system of claim 4, wherein the control action is associated with 
notifying an operator of the tillage implement that the determined penetration 
depth has fallen outside of the predetermined penetration depth range. 
 
6.  The system of claim 4, wherein the control action is associated with 
reducing a ground speed of the tillage implement. 
 
7.  The system of claim 4, wherein the control action is associated with 
adjusting the penetration depth of the first ground engaging tool. 
 
8.  The system of claim 7, wherein the first ground engaging tool is pivotably 
coupled to the frame, the system further including an actuator coupled between 
the frame and the first ground engaging tool, the controller being configured 
to control an operation of the actuator such that the actuator adjusts the 
position of the first ground engaging, tool relative to the frame to adjust the 
penetration depth of the first ground engaging tool. 
 
9.  The system of claim 1, wherein the first ground engaging tool comprises a 
shank. 
 
10.  The system of claim 1, wherein the controller is further configured to 

density falls outside of a predetermined range. 
 
11.  A tillage implement, comprising: a frame extending along a lateral 
direction between a first end and a second end, the frame including a forward 
end and an aft end;  a plurality of ground engaging tools coupled to the frame 
and configured to engage the soil to perform a tillage operation as the tillage 
implement is moved across a field in a direction of travel, at least two ground 
engaging tools of the plurality of ground engaging tools being spaced apart 
along the lateral direction;  a first sensor coupled to the frame at a location 
forward of a first ground engaging tool of the plurality of ground engaging 
tools relative to the direction of travel, the first sensor configured to 
detect data indicative of a first distance between the frame at the location 
forward of the first ground engaging tool and a soil surface of the field prior 
to engagement of the soil by the first ground engaging tool;  a second sensor 
coupled to the frame a location aft of the first ground engaging tool relative 
to the direction of travel, the second sensor configured to detect data 
indicative of a second distance between the frame at the location aft of the 
first ground engaging tool and the soil surface of the field following 
engagement of the soil by the first ground engaging tool;  and a controller 
communicatively coupled to the first and second sensors, the controller being 
configured to: determine the first and second distances based on the data 
received from the first and second sensors, respectively;  determine a change 
in a soil density of the soil caused by engagement of the soil by the first 

implement is being moved across the field;  and determine a penetration depth 
of the first ground engaging tool within the soil based at least in part on the 
determined change in the soil density. 
 
12.  A method for monitoring operational parameters associated with a. tillage 
implement during the performance of a field operation, the tillage implement 
including a frame and a plurality of ground engaging tools coupled to the 
frame, each ground engaging tool being configured to engage the soil as the 
tillage implement is moved across a field, the method comprising: determining, 
with a computing device, a first distance between the frame at a. location 
forward of a first ground engaging tool of the plurality of ground engaging 
tools relative to a direction of travel and a soil surface of the field prior 
to engagement of the soil by the first ground engaging tool based on data 
received from a first sensor;  determining, with the computing device, a second 
distance between the frame at a location aft of the first ground engaging tool 
relative to the direction of travel and the soil surface of the field following 
engagement of the soil by the first ground engaging tool based on data received 
from a second sensor;  determining, with the computing device, a change in a 
soil density of the soil caused by engagement of the soil by the first ground 
engaging tool based on the determined first and second distances as the 
implement is being moved across the field;  determining, with the computing 
device, a penetration depth of the first ground engaging tool through the soil 
based at least in part on the determined change in the soil density;  and 

operational parameter of the tillage implement when the determined penetration 
depth has fallen outside of a predetermined penetration depth range. 
 
13.  The method of claim 12, wherein each of the first and second sensors 
corresponds to at least one of a radio detection and ranging (RADAR) sensor, a 
light detection and ranging (LIDAR) sensor, or an ultrasonic sensor. 
 
14.  The method of claim 12, further comprising: determining, with the 
computing device, the penetration depth of the first ground engaging tool based 
on the first and second distances and at least one of soil moisture, soil type, 
or residue coverage. 
 
15.  The method of claim 12, further comprising: generating, with the computing 
device, an operator notification when the determined penetration depth has 
fallen outside of the predetermined penetration depth range. 
 
16.  The method of claim 12, wherein initiating the control action comprises 
initiating a control action associated with reducing a ground speed of the 
tillage implement. 
 
17.  The method of claim 12, wherein initiating the control action comprises 
initiating to control action associated with adjusting the penetration depth of 
the first ground engaging tool. 

18.  The method of claim 17, wherein the first ground engaging tool is 
pivotably coupled to the frame, wherein initiating the control action 
comprises: controlling, with the computing device, an operation of an actuator 
coupled between the frame and the first ground engaging tool such that the 
actuator adjusts the position of the first ground engaging tool relative to the 
frame to adjust the penetration depth of the first ground engaging tool. 
 
19.  The method of claim 12, wherein the first ground engaging tool comprises a 
shank. 
 
20.  The method of claim 19.  further comprising: generating, with the 
computing device, operator notification when the determined change in the soil 
density falls outside of a predetermined range.


In regards to claims 1-9 and 11-19 the patent to Nervino discloses in Figure 9 and paragraphs 39-46(columns 8-10), an irrigation management system that records water levels at two different heights and manages field characteristics and tractor implement usage to manage the crops.

    PNG
    media_image1.png
    590
    480
    media_image1.png
    Greyscale

(39)    FIG. 9 shows schematically another form of sensor 125 that can be 
included with the system of the invention.  The sensor can have a base and cap 
56 and 58 similar to the sensor 52 described above, but with a taller profile, 
an additional section of the sensor being shown at 126.  Here, the sensor 125 
can sense a successive series of water levels, to indicate depth or pressure.  
Thus, contacts are shown at 128a, 128b, 128c, 128d and 128e.  The signal sent 
by the microprocessor in this case will indicate the level reached by the 

Three fork-shaped probes 130 are indicated as connected to the device 125, each 
to indicate the capacity of the soil-held moisture at a different level.  A 
potentiometer signal is received and fed to the microprocessor to provide 
moisture at each depth, with this data then sent to the hub or gateway. 
 
(40)    An important aspect of the invention is that the water presence sensor 
as described above constitute the basic sensor architecture for all sensor 
devices in the system.  All the basic components are the same for water 
presence sensors, water level sensors, soil moisture sensors and intermediate 
hubs.  These basic components are the microprocessor, the LORA communication 
device, PC board, antenna and battery (which may be rechargeable, with charging 
circuitry, or can be recharged with a solar PV array nearby).  GPS may be 
included in all.  Each type of specific purpose sensor has its own additional 
component(s), as for moisture sensing, level sensing, etc. Some of the devices, 
as noted above, can have off-the-shelf electronics boxes as housings.  In 
particular the gateway or hub 70, moisture sensors and water level sensors can 
be in such housings, as can be the water presence sensors. 
 
(41)    One embodiment of a preferred farm system of the invention includes the 
water presence sensors 52, water level sensors 55 (using the ultrasound 
distance measurement device 122), soil moisture measurement devices, a gateway 
to receive transmissions from the various sensors, and, optionally, 
intermediary hubs as needed to relay signals from the sensors to reach the 

used.  The farmer is thus provided with comprehensive data concerning 
irrigation conditions on the farm, as well as water available at any given 
time, and rate of water use.  This information is available in real time, with 
alerts to the farmer in the event of urgent situations.  Alerts can be via a 
mobile device such as a smartphone, or received via wireless signal or local 
Wi-Fi, from the Internet.  The Internet need not necessarily be involved; the 
data could be communicated from a local server computer to the farmer's 
smartphone directly, via long-range Wi-Fi existing at the farm.  However, a 
cloud-based server has several advantages and is preferred.  Programming on the 
server can serve many farms, and is fairly sophisticated, with the ability to 
receive and manipulate many types of data and to present relevant status and 
maps as well as to retain historical data for the farmer, recallable when 
needed.  Also, the cloud-based server enables the farmer to monitor conditions 
when away from the farm. 
 
(42)    In the diagram of FIG. 10 the system of the invention is schematically 
illustrated.  This diagram essentially expands on the simplified diagram of 
FIG. 4.  The central hub or gateway is shown at 70, receiving data from a 
multitude of sources, all over local Wi-Fi, preferably long range Wi-Fi or 
LORA.  Examples of data inputs are shown in the schematic.  One (of several, or 
many) flood-irrigated field is shown at 30, with a series of the water presence 
sensors 52 positioned in the field.  Wireless transmissions from these sensors 
to the gateway 70 are indicated.  Optional "mesh" communication, from sensor 52 

power drawbacks and more preferably intermediate hubs 134 can be positioned at 
strategic locations to carry the signals from the sensors 52 ultimately to the 
gateway 70, thus requiring lesser reach for the Wi-Fi communication.  Each 
sensor 52 directly communicates to a hub 134, allowing the sensor 52 to power 
down, returning it to "sleep" mode and conserving battery.  Hubs 134 will 
always be powered up, with batteries preferably charged by adjacent solar 
panels, so that battery usage at the hubs 134 is not an issue. 
 
(43)    Water level sensors at indicated at 55 (with ultrasonic distance 
sensors 122), providing water level data for ditches, basins and boxes, and 
also differential levels where needed.  As noted, solar panels 123 preferably 
are used to charge the batteries of the level sensors 55 so they can remain 
powered.  This can also be the case with the soil moisture sensors 125.  Pump 
status data is shown as sent to the gateway 70, as indicated at 136.  Soil 
moisture sensors are indicated in the box 125, sending their signals when 
required to provide soil moisture content data.  These sensors, shown in FIG. 
9, can be similar to the soil presence sensors 52, with the same basic 
electronics by including the moisture sensing apparatus, such as illustrated in 
FIG. 9.  Water level sensors and soil moisture sensors are best served by 
adjacent solar panels to recharge their batteries during the day.  The box 
water level sensors preferably are always operational, not going into sleep 
mode.  The same is preferably true of soil moisture sensors.  In fact, these 
solar-recharged sensors can act as some or all of the intermediate hubs 134, if 

 
(44)    Further, FIG. 10 shows a tractor 138, towing a farm implement 140, as 
an example of farm equipment that can be monitored as to position and use, each 
sending Wi-Fi signals (LORA) to the gateway 70 as requested.  As discussed 
above, any number of farm implements and equipment can be monitored, each 
having GPS as noted at 142 in the drawing.  The system can thereby provide data 
as to real-time position and movement of tractors and farm implements, and can 
maintain a historical database as to how much use each farm implement, 
particularly tractors, has had over a requested period of time, and what 
implements were towed by the tractor.  With this information the farmer can 
appropriately rotate farm equipment to get maximum usage and life. 
 
(45)    Also in the diagram of FIG. 10, the Internet with cloud server is 
denoted at 144; communication from and to the gateway 70 can be via local Wi-Fi 
or cellular communication.  As illustrated, the server can provide information 
to the farmer via the smartphone 146 and/or via a portable or desktop computer 
of the farmer.  As noted, these data can be real-time status data and/or 
historical data, regarding water presence, pumps, moisture, levels, 
differential water levels and GPS position of sensors and of farm implements, 
as discussed above. 
 
(46)    The flow chart of FIG. 11 outlines the steps taken by a farmer in a 
typical crop watering scenario.  The block 150 indicates opening the software 

smartphone.  This user interface connects to the database, preferably a cloud 
server.  In this case the farmer checks soil moisture, indicated by the block 
152, which can be by using electronic soil moisture monitors including the 
moisture probe features 130 as indicated in FIG. 9.  The soil moisture is 
preferably reported at different depths, important for many crops depending on 
typical root penetration of the crop.  For other fields without soil moisture 
probes, the farmer simply checks the fields by direct observation, and/or 
weather over the previous days or weeks and predicted weather, duration of time 
since the last watering, the nature of the soil in the field, recent 
temperatures and humidity, sun exposure and other relevant factors.  The 
decision as to whether to irrigate is noted at 154.  If the decision is 
negative, the farmer can examine historical data as to trends and differences 
in watering cycles, for help in making irrigation decisions going forward.  
This is noted at 156.  The decision might be to wait one more day, as noted at 
158 and 160, and if the decision is not to wait another day (based on the 
trends and differences observed), the flow goes to the decision block 162, 
where irrigation method is selected.  For micro irrigation (block 164), as in 
spraying with sprinklers or drip irrigation, driven by a pump, the farmer 
selects the water source or sources to be used (166).  In a system of 
irrigation pipes or ditches as the supply of water, the farmer may need to 
contact the irrigation district as to the availability of water, and request a 
desired flow rate or quantity of water.  If sufficient water is not available, 
available well water can be used alone or in combination with district water.
.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                              PTO 892
The remaining references cited on the PTO 892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661